
	
		III
		111th CONGRESS
		2d Session
		S. RES. 426
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 26, 2010
			Mr. Whitehouse (for
			 himself, Mr. Cochran,
			 Mr. Lautenberg, Mrs. Lincoln, Mr.
			 Begich, Mr. Menendez, and
			 Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 4, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of February 28 through
		  March 7, 2010, as “School Social Work Week”.
	
	
		Whereas
			 the importance of school social work through the inclusion of school social
			 work programs has been recognized in the current authorizations of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and the
			 Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
		Whereas
			 school social workers serve as vital members of a school educational team,
			 playing a central role in creating a positive school climate and vital
			 partnerships between the home, school, and community to ensure student academic
			 success;
		Whereas
			 school social workers are especially skilled in providing services to students
			 who face serious challenges to school success, including poverty, disability,
			 discrimination, abuse, addiction, bullying, divorce of parents, loss of a loved
			 one, and other barriers to learning;
		Whereas
			 there is a growing need for local educational agencies to offer the mental
			 health services that school social workers provide when working with families,
			 teachers, principals, community agencies, and other entities to address
			 emotional, physical, and environmental needs of students so that students may
			 achieve behavioral and academic success;
		Whereas, to achieve the goal of the No
			 Child Left Behind Act of 2001 (Public Law 107–110) of helping all children
			 reach their optimal levels of potential and achievement, including children
			 with serious emotional disturbances, schools must work to remove the emotional,
			 behavioral, and academic barriers that interfere with student success in
			 school;
		Whereas
			 fewer than 1 in 5 of the 17,500,000 children in need of mental health services
			 actually receive these services, and research indicates that school mental
			 health programs improve educational outcomes by decreasing absences, decreasing
			 discipline referrals, and improving academic achievement;
		Whereas
			 school mental health programs are critical to early identification of mental
			 health problems and in the provision of appropriate services when
			 needed;
		Whereas
			 the national average ratio of students to school social workers recommended by
			 the School Social Work Association of America is 400 to 1; and
		Whereas
			 the celebration of School Social Work Week highlights the vital
			 role school social workers play in the lives of students in the United States:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates the week of February 28 through
			 March 7, 2010, as School Social Work Week;
			(2)honors and recognizes the contributions of
			 school social workers to the success of students in schools across the Nation;
			 and
			(3)encourages the people of the United States
			 to observe School Social Work Week with the appropriate
			 ceremonies and activities that promote awareness of the vital role of school
			 social workers, in schools and in the community as a whole, in helping students
			 prepare for their futures as productive citizens.
			
